Title: To Benjamin Franklin from Daniel Hopkins, 23 October 1778
From: Hopkins, Daniel
To: Franklin, Benjamin


Sir,
Boston Octr. 23d 1778.
I take the Liberty to inform you that I have a Brother in Law among the American Prisoners in England, his Name is John Palmer; he was captured about 18 months since.
I can think of no way to effect his Liberation, except thro’ your Influence. I sincerely wish your Interposition in the affair. Confiding in your Disposition to use the best means to effect so desirable an Event, am with great Respect, Your most obedient Servant,
Danl. Hopkins.Member of the Council.
Honle. Benjamin Franklin Esqr
 
Addressed: (On Public Service) / Honble Benja. Franklin Esqr. / France
